Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 4/25/2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0082062 to Mequanint et al. (hereinafter Mequanint), in view of US 2020/0406859 to Hassani (hereinafter Hassani), and in further view of US 2019/0303944 to Borucki (hereinafter Borucki).

Claim 1, Mequanint teaches the following,
An identity verification method applied to a computer device, the method comprising: 
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
periodically collecting biometric data of a user; 
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that faces may change over time. In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”).
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determining a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
updating the pre-stored biometric data to the collected biometric data, and … , in condition that the difference is greater than a preset threshold;
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“in condition that the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint teaches the following, except for the underlined features,
… uploading the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold; 
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… uploading the collected biometric data and identification information of the user to a blockchain,
However, Hassani teaches the above features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Mequanint and Hassani do not teach all of the following,
collecting current biometric data of the user, and downloading the identification information of the user from the blockchain based on the current biometric data of the user; and 
However, Borucki teaches the following except for the underlined features,
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
performing identity verification on the user based on the downloaded identification information.
	Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.

Regarding claim 2, Mequanint teaches the following,
The method as claimed in claim 1, wherein the biometric data comprises fingerprints, voiceprints, human faces, irises, heartbeats, vein data of the user, and/or a combination thereof.
Mequanint in [0035] teaches biometric data that includes fingerprints and facial data.

	Regarding claim 3, Borucki teaches the following,
The method as claimed in claim 1, wherein the biometric data of the user is collected using a wearable device.
Borucki in [0063] teaches that the transaction terminal 110 (client), which interacts with server 120, may be a wearable processing device.

Regarding claim 4, Mequanint teaches the following,
The method as claimed in claim 1, further comprising: 
issuing a warning when the difference is greater than the preset threshold; and 
turning off the warning in response to user's operation.
As discussed above in the rejection of claim 1, Mequanint teaches a similarity score that is based on differences between the biometrics, where the differences between the biometrics are judged on thresholds (“preset threshold”).
Mequanint in the middle of [0074] teaches a passcode threshold based on the similarity score, where a  notification (“issuing a warning”) requesting a passcode can be generated and displayed (or otherwise provided) is generated based on a passcode threshold.

	Regarding claim 5, Hassani and Borucki teach the following,
The method as claimed in claim 1, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of a wearable device.
Borucki in [0063] teaches that the transaction terminal 110 (client), which interacts with server 120, may be a wearable processing device.
Borucki in [0004] teaches a user identifier (“identity number”) and a password (“password”). Hassani in [0023] teaches an email for the user (“communication address”) and an account number (“account number”). Borucki in [0025] teaches a user’s name (“name”) as well as address and email address (“communication address”) being stored.
 Hassani in [0034] teaches a personal profile (“identification information”) of the user as including: user's name (“name”), date of birth, address (“communication address”), phone number, payment information (“account number”). Hassani in [0034] further teaches an authentication ID is a unique identifier associated with the user (“identity number”). Hassani in [0035] teaches that the user may also have a password (“password”). 

Regarding claim 6, Hassani teaches the following,
The method as claimed in claim 1, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the method further comprises: 
associating the collected biometric data of the user and the identification information of the user; and 
The examiner interprets this as an association between enrollment biometric data and identification information, where the enrollment biometric data may include updated biometric data that updates the enrollment biometric data.
Hassani in the first three sentences of [0039] teaches the control unit 320 of vehicle 310 (client) generates a transaction token that includes both the biometric challenge 322 (i.e., extracted features) (“collected biometric data”) and the user’s authentication ID (“identification information”), which the examiner interprets as “associating the collected biometric data of the user and the identification information.”  
In addition, Hassani also teaches that the blockchain associates the biometric data and the authentication ID, as follows. Hassani in the last two sentences of [0034] teaches the vehicle controller 204 (client) grants access to the user and transmits the user's account enrollment information, including: the authentication ID (“identification information”), the biometric data, and the personal profile, to the blockchain database 214 (“blockchain”). The rider authentication server 212 is accordingly updated to associate the authentication ID with a particular location within the blockchain database 214 for faster queries in the future. The examiner interprets the location as containing the enrollment information including the biometric data and identification information.
In addition, Mequanint in the last sentence of [0073] teaches the (biometric) template can be generated by associating the feature vector generated from the input biometric data 202 with the subject ID (“identification information”) assigned to the person the user was authenticated as.
encrypting the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Hassani in [0040-41] teaches encryption and decryption of data transmitted to and received from the blockchain database 328, where the data includes biometrics and identification information. Hassani in [0049] specifically teaches the encryption of personal information and decryption of biometric challenges.
In addition, Hassani in the last sentence of [0036] teaches that a user phone securely (“encrypting”) transmitting the data, including biometric data, to the blockchain database 214.

Regarding claim 7, Mequanint teaches the following,
A computer device comprising: 
a storage device; and 
at least one processor; 
Mequanint in [0050] teaches that authentication system 200 of fig. 2 (referred to below) includes microprocessors and RAM.  
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
the storage device storing one or more programs, which when executed by the at least one processor, cause the at least one processor to: 
periodically collect biometric data of a user; 
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that faces may change over time. In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”).
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determine a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
update the pre-stored biometric data to the collected biometric data, and … , in condition that the difference is greater than a preset threshold; 
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“in condition that the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint teaches the following, except for the underlined features,
… upload the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold;
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… upload the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold;
However, Hassani teaches the above features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Mequanint and Hassani do not teach all of the following,
collect current biometric data of the user, and download the identification information of the user from the blockchain based on the current biometric data of the user; and 
However, Borucki teaches the following except for the underlined features,
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
perform identity verification on the user based on the downloaded identification information.
Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.

Regarding claim 8, Mequanint, Hassani, and Borucki teach the following,
The computer device as claimed in claim 7, wherein the biometric data comprises fingerprints, voiceprints, human faces, irises, heartbeats, vein data of the user, and/or a combination thereof.
Claim 8 is rejected using the same basis of arguments used to reject claim 2 above.

	Regarding claim 9, Mequanint, Hassani, and Borucki teach the following,
The computer device as claimed in claim 7, wherein the biometric data of the user is collected using a wearable device.
Claim 9 is rejected using the same basis of arguments used to reject claim 3 above.

	Regarding claim 10, Mequanint, Hassani, and Borucki teach the following,
The computer device as claimed in claim 7, wherein the at least one processor is further caused to: 
issue a warning when the difference is greater than the preset threshold; and 
turn off the warning in response to user's operation.
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above.

	Regarding claim 11, Mequanint, Hassani, and Borucki teach the following,
The computer device as claimed in claim 7, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of a wearable device.
Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.

	Regarding claim 12, Mequanint, Hassani, and Borucki teach the following,
The computer device as claimed in claim 7, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the at least one processor is further caused to: 
associate the collected biometric data of the user and the identification information of the user; and 
encrypt the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Claim 12 is rejected using the same basis of arguments used to reject claim 6 above.

	Regarding claim 13, Mequanint teaches the following,
A non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of a computer device, the processor is configured to perform an identity verification method, wherein the method comprises: 
Mequanint in [0050] teaches that authentication system 200 of fig. 2 (referred to below) includes microprocessors and RAM.  
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
periodically collecting biometric data of a user; 
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that faces may change over time. In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”).
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determining a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
updating the pre-stored biometric data to the collected biometric data, and … , in condition that the difference is greater than a preset threshold; 
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“in condition that the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint teaches the following, except for the underlined features,
… uploading the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold; 
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… uploading the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold; 
However, Hassani teaches the above features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Mequanint and Hassani do not teach all of the following,
collecting current biometric data of the user, and downloading the identification information of the user from the blockchain based on the current biometric data of the user; and 
However, Borucki teaches the following except for the underlined features,
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
performing identity verification on the user based on the downloaded identification information.
Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.

	Regarding claim 14, Mequanint, Hassani, and Borucki teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the biometric data comprises fingerprints, voiceprints, human faces, irises, heartbeats, vein data of the user, and/or a combination thereof.
Claim 14 is rejected using the same basis of arguments used to reject claim 2 above.

	Regarding claim 15, Mequanint, Hassani, and Borucki teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the biometric data of the user is collected using a wearable device.
Claim 15 is rejected using the same basis of arguments used to reject claim 3 above.

	Regarding claim 16, Mequanint, Hassani, and Borucki teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the method further comprises: 
issuing a warning when the difference is greater than the preset threshold; and 
turning off the warning in response to user's operation.
Claim 16 is rejected using the same basis of arguments used to reject claim 4 above.

	Regarding claim 17, Mequanint, Hassani, and Borucki teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of the wearable device.
Claim 17 is rejected using the same basis of arguments used to reject claim 5 above.
	
Regarding claim 18, Mequanint, Hassani, and Borucki teach the following,
The non-transitory storage medium as claimed in claim 13, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the method further comprises: 
associating the collected biometric data of the user and the identification information of the user; and 
encrypting the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Claim 18 is rejected using the same basis of arguments used to reject claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495